
	
		II
		109th CONGRESS
		2d Session
		S. 4060
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend the Military Commissions Act of 2006 to improve
		  and enhance due process and appellate procedures, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Effective Terrorists Prosecution Act
			 of 2006.
		2.Definition of unlawful
			 enemy combatantParagraph (1)
			 of section 948a of title 10, United States Code (as enacted by the Military
			 Commissions Act of 2006 (Public Law 109–366)), is amended to read as
			 follows:
			
				(1)Unlawful enemy
				combatantThe term unlawful enemy combatant means an
				individual who directly participates in hostilities as part of an armed
				conflict against the United States who is not a lawful enemy combatant. The
				term is used solely to designate individuals triable by military commission
				under this
				chapter.
				.
		3.Determination of
			 unlawful enemy combatant status by Combatant Status Review Tribunal not
			 dispositive for purposes of jurisdiction of military commissionsSection 948d of title 10, United States Code
			 (as enacted by the Military Commissions Act of 2006 (Public Law 109–366)), is
			 amended—
			(1)by striking subsection (c); and
			(2)by redesignating
			 subsection (d) as subsection (c).
			4.Exclusion from trial
			 by military commission of statements obtained by coercionSection 948r of title 10, United States Code
			 (as enacted by the Military Commissions Act of 2006 (Public Law 109–366)), is
			 amended by striking subsections (c) and (d) and inserting the following new
			 subsection (c):
			
				(c)Exclusion of
				statements obtained by coercionA statement obtained by use of coercion
				shall not be admissible in a military commission under this chapter, except
				against a person accused of coercion as evidence that the statement was
				made.
				.
		5.Discretion of military
			 judge to exclude hearsay evidence determined to be unreliable or lacking in
			 probative valueSection
			 949a(b)(2)(E)(ii) of title 10, United States Code (as enacted by the Military
			 Commissions Act of 2006 (Public Law 109–366)), is amended by striking if
			 the party opposing the admission of the evidence demonstrates that the evidence
			 is unreliable or lacking in probative value and inserting if the
			 military judge determines, upon motion by counsel, that the evidence is
			 unreliable or lacking in probative value.
		6.Discretion of military
			 judge to take certain actions in event that a substitute for classified
			 exculpatory evidence is insufficient to protect the right of a defendant to a
			 fair trialSection 949j(d)(1)
			 of title 10, United States Code (as enacted by the Military Commissions Act of
			 2006 (Public Law 109–366)), is amended by adding at the end the following: “If
			 the military judge determines that the substitute is not sufficient to protect
			 the right of the defendant to a fair trial, the military judge may—
			
				(A)dismiss the charges in their
				entirety;
				(B)dismiss the charges or specifications
				or both to which the information relates; or
				(C)take such other actions as may be
				required in the interest of
				justice.
				.
		7.Review of military
			 commission decisions by United States Court of Appeals for the Armed Forces
			 rather than Court of Military Commission Review
			(a)Review
				(1)In
			 generalSection 950f of title
			 10, United States Code (as enacted by the Military Commissions Act of 2006
			 (Public Law 109–366)), is amended to read as follows:
					
						950f.Review by
				Court of Appeals for the Armed Forces
							(a)Cases To be
				reviewedThe United States Court of Appeals for the Armed Forces,
				in accordance with procedures prescribed under regulations of the Secretary,
				shall review the record in each case that is referred to the Court by the
				convening authority under section 950c of this title with respect to any matter
				of law raised by the accused.
							(b)Scope of
				reviewIn a case reviewed by the United States Court of Appeals
				for the Armed Forces under this section, the Court may only act with respect to
				matters of
				law.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of subchapter VI
			 of chapter 47A of such title (as so enacted) is amended by striking the item
			 relating to section 950f and inserting the following new item:
					
						
							950f. Review by Court of Appeals for the Armed
				Forces.
						
						.
				(b)Conforming
			 amendments
				(1)In
			 generalChapter 47A of title 10, United States Code (as so
			 enacted), is further amended as follows:
					(A)In section
			 950c(a), by striking the Court of Military Commission Review and
			 inserting the United States Court of Appeals for the Armed
			 Forces.
					(B)In section 950d,
			 by striking the Court of Military Commission Review each place
			 it appears and inserting the United States Court of Appeals for the
			 Armed Forces.
					(C)In section
			 950g(a)(2), by striking the Court of Military Commission Review
			 each place it appears and inserting the United States Court of Appeals
			 for the Armed Forces.
					(D)In section 950h,
			 by striking the Court of Military Commission Review each place
			 it appears and inserting the United States Court of Appeals for the
			 Armed Forces.
					(2)Uniform code of
			 military justiceSection 867a(a) of title 10, United States Code
			 (article 67a(a) of the Uniform Code of Military Justice), is amended by
			 striking Decisions and inserting Except as provided in
			 sections 950d and 950g of this title, decisions.
				8.Implementation
			 of treaty obligations
			(a)In
			 generalSection 6(a) of the
			 Military Commissions Act of 2006 (Public Law 109–366) is amended—
				(1)in paragraph
			 (2)—
					(A)in the first
			 sentence, by inserting after international character the
			 following: and preserve the capacity of the United States to prosecute
			 nationals of enemy powers for engaging in acts against members of the United
			 States Armed Forces and United States citizens that have been prosecuted by the
			 United States as war crimes in the past; and
					(B)by striking the
			 second sentence; and
					(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking the President has the authority for the United States to
			 interpret the meaning and application of the Geneva Conventions and to
			 promulgate and inserting the President has the authority,
			 subject to congressional oversight and judicial review, to promulgate;
			 and
						(ii)by
			 striking higher standards and;
						(B)in subparagraph
			 (B), by striking interpretations and inserting
			 rules; and
					(C)by amending
			 subparagraph (D) to read as follows:
						
							(D)The President
				shall notify other parties to the Geneva Conventions that the United States
				expects members of the United States Armed Forces and other United States
				citizens detained in a conflict not of an international character to be treated
				in a manner consistent with the standards described in subparagraph (A) and
				embodied in section 2441 of title 18, United States Code, as amended by
				subsection
				(b).
							.
					(b)Modifications
			 of war crimes offenses
				(1)Inclusion of
			 denial of trial rights among offensesParagraph (1) of section
			 2441(d) of title 18, United States Code (as enacted by the Military Commissions
			 Act of 2006), is amended by adding at the end the following new
			 subparagraph:
					
						(J)Denial of trial
				rightsThe act of a person who intentionally denies one or more
				persons the right to be tried before a regularly constituted court affording
				all the judicial guarantees which are recognized as indispensable by civilized
				peoples as prescribed by common Article 3 of the Geneva
				Conventions.
						.
				(2)Definition of
			 serious physical pain or sufferingClause (ii) of subparagraph
			 ((D) of paragraph (2) of such section (as so enacted) is amended to read as
			 follows:
					
						(ii)serious physical
				pain;
						.
				9.Restoration of
			 habeas corpus for individuals detained by the United States
			(a)RestorationSubsection (e) of section 2241 of title 28,
			 United States Code, as amended by section 7(a) of the Military Commissions Act
			 of 2006 (Public Law 109–366), is repealed.
			(b)Conforming
			 amendmentSubsection (b) of section 7 of the Military Commissions
			 Act of 2006 (Public Law 109–366) is repealed.
			10.Expedited
			 judicial review of Military Commissions Act of 2006Notwithstanding any other provision of law,
			 the following rules shall apply to any civil action, including an action for
			 declaratory judgment, that challenges any provision of the Military Commissions
			 Act of 2006 (Public Law 109–366), or any amendment made by that Act, on the
			 ground that such provision or amendment violates the Constitution or the laws
			 of the United States:
			(1)The action shall
			 be filed in the United States District Court for the District of Columbia and
			 shall be heard in that Court by a court of three judges convened pursuant to
			 section 2284 of title 28, United States Code.
			(2)An interlocutory
			 or final judgment, decree, or order of the United States District Court for the
			 District of Columbia in an action under paragraph (1) shall be reviewable as a
			 matter of right by direct appeal to the Supreme Court of the United States. Any
			 such appeal shall be taken by a notice of appeal filed within 10 days after the
			 date on which such judgment, decree, or order is entered. The jurisdictional
			 statement with respect to any such appeal shall be filed within 30 days after
			 the date on which such judgment, decree, or order is entered.
			(3)It shall be the
			 duty of the United States District Court for the District of Columbia and the
			 Supreme Court of the United States to advance on the docket and to expedite to
			 the greatest possible extent the disposition of any action or appeal,
			 respectively, brought under this section.
			11.Effective
			 dateThe amendments made by
			 this Act shall take effect on October 17, 2006, the date of the enactment of
			 the Military Commissions Act of 2006 (Public Law 109–366), immediately after
			 the enactment of that Act and shall apply to all cases, without exception, that
			 are pending on or after such date.
		
